Citation Nr: 0000661	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for a back condition, 
to include dextroscoliosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1970 
to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.

In October 1999, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
currently has a chronic sinus disorder.

2.  The appellant currently has flat feet and back disorders 
variously diagnosed as chronic lumbosacral strain and 
degenerative joint disease.

3.  The appellant's service medical records showed evaluation 
for foot and back pain, with diagnosis of low back syndrome. 

4.  There is no evidence of incurrence of degenerative 
changes of the lumbar spine during service or within the year 
after the appellant's separation from service.

5.  There is no medical evidence of a nexus, or link, between 
the claimed foot and back conditions and any disease or 
injury during service.

6.  The appellant's claims for service connection are not 
plausible.


CONCLUSION OF LAW

The appellant has not presented well-grounded claims for 
service connection for sinusitis, a bilateral foot condition, 
and a back condition, including dextroscoliosis, and there is 
no statutory duty to assist him in developing facts pertinent 
to these claims.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1996, the appellant filed claims for service 
connection for sinusitis, foot problems, and mild 
dextroscoliosis.  He stated that he had problems with these 
conditions during service, and he had been treated for these 
conditions at the VA Medical Centers in Tuskegee, Dublin, and 
Decatur.  

The appellant's service medical records showed treatment for 
sinus problems between March and June 1971.  It was noted 
that he had chronic sinus drainage.  In August 1971, he 
complained of sinus pain and stated that this was due to 
excessive exposure to heat while cooking.  The examiner 
doubted that the appellant had sinusitis.  In August 1971, 
the appellant complained of dryness around the toe and heel 
areas of the feet, and there was some athlete's foot.  Also 
in August 1971, he complained of right-sided back pain of one 
week's duration.  He also had increased urinary frequency.  
He complained of low back pain after lifting or moving and 
indicated that he lifted many heavy objects each day.  
Examination showed mild dextroscoliosis.  There were no 
muscle spasms or tenderness.  There was full range of spinal 
motion, and straight leg raising was negative.  The 
assessment was low back syndrome.  The appellant was provided 
muscle relaxants and told to use heat and a bed support.  In 
October 1971, he complained of burning pain in both feet.  
Examination showed no objective findings.  Although it was 
noted that he was referred to orthopedics for further 
evaluation, there is no record that this was conducted.  

On the Report of Medical History completed in November 1972 
in conjunction with his separation examination, the appellant 
denied having any bone or joint deformities, lameness, or 
recurrent back pain.  He indicated that he did not know if he 
had sinusitis and indicated that he did have foot trouble.  
It was noted that he frequently had mild colds and had been 
hospitalized for strep throat during service.  He reported 
experiencing foot pain during basic training without 
sequelae.  All clinical evaluations were normal. 

At the time the appellant filed his claims for service 
connection, his medical records from the VA Medical Centers 
in Augusta, Tuskegee, and Dublin dating from September 1988 
to April 1995 were associated with the claims file.  These 
records showed no complaints of or treatment for sinusitis or 
any foot or back disorders.  During the October to November 
1988 hospitalization, it was noted that he had acute nasal 
discharge, and a diagnosis of acute rhinitis was rendered.

The RO obtained the appellant's medical records from the VA 
Medical Centers in Dublin, Tuskegee, and Decatur dating from 
December 1993 to June 1996.  Although these records showed no 
complaints of or treatment for any foot disorders, it was 
noted in June 1995 that examination showed flat feet.  During 
that same examination, the appellant complained of having 
muscle spasms in the back. 

During hospitalization in November 1995, chest x-rays showed 
mild scoliosis in the mid to lower thoracic spine.  During 
hospitalization between December 1995 and February 1996, 
computerized tomography (CT) of the lumbar spine showed 
moderate central disc herniation at L4-5 with a mild 
posterior central disc bulging at L5-S1.  Magnetic resonance 
imaging (MRI) was also done, which was normal.  Discharge 
diagnoses included chronic low back pain.  

A rehabilitation consultation report dated in April 1996 
indicated that the appellant reported a history of "falls" 
and complained of chronic low back pain.  The assessment was 
falls secondary to unstable spine.  In May 1996, the 
appellant stated that he needed something for his sinuses.  
Examination showed that his throat was clear, and there were 
no signs of sinusitis.  The examiner's assessments included 
rule-out sinusitis.  In May 1996, the appellant complained of 
low back pain with occasional giving way of the left leg.  He 
reported a history of injuring his back.  Examination showed 
mild scoliosis of the lower lumbar region around L1-4.  There 
were paraspinal muscle spasms on the left with limitation of 
motion.  It was noted that a CT scan had shown herniated 
nucleus pulposus at L4-5.  

Upon VA physical examination in March 1998, the appellant 
stated that his back "went out on him" while he was 
stationed in Germany.  He stated that a doctor had told him 
that he had lumbosacral strain.  He was treated with 
medication, but his back pain did not improve.  He stated 
that he was in prison after service between 1974 and 1979, 
and he was treated there for complaints of chronic low back 
pain, with diagnosis of chronic lumbosacral strain.  
Examination of the appellant's sinuses showed that the mucosa 
were slightly red and swollen.  There was clear discharge, 
but the sinuses were not tender.  He had full range of motion 
of all joints without any swelling, erythema, heat, or 
deformity.  His spine was straight without any spasms.  He 
complained of pain on the slightest movement.  Chest x-ray 
showed mild dextroscoliosis of the thoracic spine.  X-rays of 
the lumbosacral spine showed minimal nonspecific side bending 
to the right of midline and mild degenerative changes at 
multiple levels.  Diagnoses included chronic lumbosacral 
strain with degenerative disc disease with normal examination 
but positive radiographic findings of degenerative joint 
disease.

In his substantive appeal, the appellant maintained that he 
was treated during service for the claimed conditions and 
that he treated himself after service.  He stated that when 
imprisoned, he was treated for his back, sinuses, and foot 
problems. 

In October 1999, the appellant had a videoconference hearing.  
He stated that he was treated for sinusitis during service 
and then while in prison after service.  He indicated that he 
had tried to obtain his treatment records but was told that 
they had been destroyed.  He stated that he was diagnosed 
with sinusitis while in prison and treated with medications.  
He stated that he had headaches and occasional sinus 
discharge due to his sinus problems and that these symptoms 
had continued since his period of military service.  He 
indicated that he had been treated for his sinuses at the VA 
Medical Centers in Dublin and Tuskegee 2-3 years earlier.  He 
stated that he was also treated at the VA Medical Center in 
Decatur in 1980, but he did not know what he was treated for 
at that time.

Regarding his foot claim, the appellant testified that he 
woke up one day during service, and his left foot was swollen 
and painful.  He stated that a friend had to cut off his 
boot, and a doctor had said something to him about frostbite.  
He stated that the weather was freezing.  He denied any other 
foot injuries and did not recall having any problems during 
basic training.  He denied having any further problems with 
his feet after the alleged incident and denied having any 
problems with his feet currently.  

Regarding his back claim, the appellant stated that he was 
working in his occupational specialty as a cook during 
service when he "hit the floor."  He stated that he had 
back pain, and a doctor told him something about spasms.  He 
stated that he fell again four months later.  After service, 
he fell on the job and could not walk.  He then fell at his 
next job in Georgia and was "let go" because of his back 
condition.  He did not receive any treatment; he merely 
applied heat like the doctor had during service.  He stated 
that he still fell, and a VA therapist had told him that 
spasms would not cause him to fall.  He argued that his back 
was "moving" because the CT scan had shown bulging discs, 
but the MRI was normal.  He stated that he continued to fall 
several times per year.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis, 
including degenerative joint disease of the lumbar spine, may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).  

A.  Sinusitis

The medical evidence does not warrant service connection for 
this condition because there is no evidence showing a medical 
diagnosis of sinusitis, or any other chronic sinus disorder, 
either during service or since.  No diagnosis of sinusitis 
has ever been rendered according to the evidence of record.  
During service, it was noted that it was doubtful that the 
appellant had sinusitis, and he was only treated for sinus 
"problems" without diagnosis of a chronic condition.  Since 
service, the appellant complained of sinus problems on only 
one occasion, and the diagnosis was rule-out sinusitis.  
"Rule-out" is not a definitive diagnosis.  Rather, it 
indicates that sinusitis may or may not be present, but the 
examination showed no signs of sinusitis so a diagnosis could 
not be rendered.  The appellant's complaints of headaches and 
sinus discharge are symptoms only, and no diagnosis is shown 
in the current medical evidence to account for those 
symptoms.

Since the medical evidence does not show a current disability 
due to sinusitis, the appellant's claim for service 
connection is not well grounded.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

B.  Bilateral foot condition and back condition

The appellant currently has various diagnosed back disorders 
such as chronic lumbosacral strain and degenerative joint 
disease.  There is also an indication in the current medical 
evidence that he has flat feet, which is a foot disorder, 
although not the frostbite-related disorder that the 
appellant is claiming.  His service medical records showed 
complaints of back and foot pain.  Therefore, the first two 
elements of a well-grounded claim have been satisfied.

However, the appellant has not satisfied the third element of 
a well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the current foot or back conditions.  

There is no evidence of incurrence of a chronic foot 
condition during service.  The appellant's separation 
examination showed that his musculoskeletal system and 
extremities were normal upon clinical evaluation.  Although 
he reported having had foot trouble, he indicated that this 
was during basic training with no recurrence since.  In fact, 
despite the current finding of flat feet, the appellant 
testified that he has had no continued foot pain or any foot 
disability since the alleged inservice weather-related 
injury.  The post-service medical evidence shows no 
complaints by the appellant of any foot problems.  The post-
service medical evidence shows initial diagnosis of a foot 
disorder (i.e., flat feet) more than twenty years after the 
appellant's separation from service.  At no time has a 
medical professional indicated that the appellant's flat feet 
are in any manner related to his military service or that 
they began during service.

There is also no evidence of incurrence of a chronic back 
condition during service.  The appellant's separation 
examination showed that his spine and musculoskeletal system 
were normal upon clinical evaluation.  He denied having 
recurrent back pain upon his separation from service.  This 
means that any back pain he experienced due to the alleged 
falls/injuries during service was acute and transitory 
without chronic residuals.  The medical evidence does not 
show further treatment for or diagnosis of a back disorder 
until more than twenty years after the appellant's separation 
from service.  According to his testimony, he incurred 
several back injuries in falls after his period of service.  
There is no medical evidence showing that the appellant had a 
chronic back condition prior to 1995-96.  The record is also 
devoid of any medical evidence showing that any diagnosed 
back disorder is related to his active service in any manner 
or that it began during service.

A finding of dextroscoliosis was shown in the appellant's 
service medical records, and current x-rays show the presence 
of dextroscoliosis.  However, the first post-service x-rays 
showing such findings were also more than twenty years after 
the appellant's separation from service.  Dextroscoliosis is 
not a chronic disease, see 38 C.F.R. §§ 3.307 and 3.309, and 
there is no evidence from which the Board could conclude that 
the current dextroscoliosis is related to the inservice 
finding, or that dextroscoliosis has resulted in any 
disability.  No medical professional has indicated that the 
appellant's current dextroscoliosis is related to the 
inservice finding, or that dextroscoliosis in and of itself 
is a disabling condition, and the Board does not have the 
medical expertise to conclude that such a relationship is 
plausible.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises).  There is no such evidence in this case.  

Moreover, the appellant is not entitled to presumptive 
service connection for any degenerative disease of the lumbar 
spine.  The appellant does not contend nor does the medical 
evidence show that degenerative changes in the lumbar spine 
were manifested in the year following his separation from 
service.  The medical evidence shows that he was first found 
to have degenerative disease of the lumbar spine more than 
twenty years after his separation from active service.

C.  Conclusion

During his 1999 hearing, the appellant testified that he has 
experienced sinus-related problems and chronic back pain 
since service.  He is certainly competent to report 
experiencing such symptoms.  Even accepting his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record showing that he currently 
has a diagnosed sinus disorder, or associating any of the 
current back disorders with any prior symptoms of back pain.  
Cf. Savage, 10 Vet. App. at 497.  As indicated above, he does 
not allege continuity of symptomatology concerning his feet.

The only evidence linking the claimed conditions to the 
appellant's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board concludes that the appellant's claims 
for service connection for sinusitis, a bilateral foot 
condition, and a back condition, including dextroscoliosis, 
are not well grounded.  Until he establishes a well-grounded 
claim, VA has no duty to assist him in developing facts 
pertinent to the claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.  The appellant has alleged that he received treatment 
for the claimed conditions after service when he was in 
prison, but he also stated that he tried to obtain these 
records, but they had been destroyed.  Regardless, records 
for treatment in the late 1970s would not well ground these 
claims.  Such records would fail to show that the appellant 
currently has a chronic sinus disorder, and he has not 
alleged that these records would contain any medical opinions 
associating the claimed foot and/or back conditions with his 
period of service.  It is therefore unnecessary that any 
attempts be made to obtain additional treatment records.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claims are plausible, the 
claims for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


ORDER

Entitlement to service connection for sinusitis, a bilateral 
foot condition, and a back condition, including 
dextroscoliosis, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

